Case
Case1:15-cv-00701-JWF
     1:15-cv-00701-JWF Document
                       Document181-5
                                62-2 Filed
                                     Filed08/30/18
                                           07/05/21 Page
                                                    Page11of
                                                           of22
Case
Case1:15-cv-00701-JWF
     1:15-cv-00701-JWF Document
                       Document181-5
                                62-2 Filed
                                     Filed08/30/18
                                           07/05/21 Page
                                                    Page22of
                                                           of22
